Citation Nr: 0933417	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  93-21 952	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and his friends




ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 
1973, to include a period of service in the Republic of 
Vietnam.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit Michigan Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was before the Board in October 1995 
when it was remanded for additional development.

In September 1993, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  In June 1999, the Veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are of 
record.

In a decision dated in November 1999, the Board denied the 
Veteran's appeal for service connection for psychiatric 
disability, to include PTSD.  The Veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In March 2001, the Court granted a motion 
for remand by VA, vacated the Board's decision and remanded 
the matter to the Board for action in compliance with the 
Veterans Claims Assistance Act of 2000.

This case was before the Board in August 2003, when it was 
remanded for additional development.  

Entitlement to service connection for major depression and 
dysthymic disorder was granted by the Board in a September 
2005 decision.  At that time, the Board remanded the 
Veteran's claim for service connection for PTSD for further 
development.  The case has since been returned to the Board.




FINDING OF FACT

On September 1, 2009, prior to the promulgation of a decision 
in the current appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's 
authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.

[CONTINUED ON NEXT PAGE]



ORDER

The appeal is dismissed.




		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


